UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Global credit markets languished during the past year, amid growing uncertainty about the health of the worlds financial markets, the direction of the economy, the rate of inflation and the potential actions of global central banks. For the 12 months ended May 31, 2008, John Hancock Strategic Income Funds Class A, Class B, Class C, Class I and Class R1 shares posted total returns of 3.93%, 3.21%, 3.21%, 4.33% and 3.46%, respectively, at net asset value. Those returns compared with the 1.97% return of the average multi-sector bond fund, according to Morningstar, Inc. and the 6.89% return of the broad Lehman Brothers U.S. Aggregate Index. Global credit markets languished during the past year, amid growing uncertainty about the health of the worlds financial markets Performance was helped on an absolute basis by holdings in U.S. Treasury securities, one of the best-performing sectors of the global bond market. That said, our underweight relative to the Lehman Brothers benchmark cost us on a relative basis. Our holdings in foreign-government bonds aided both our absolute and relative returns. Leading the way were investments in bonds issued in Canada, where a rising local currency translated into strong returns for U.S. investors holding the bonds in Canadian dollars. We also enjoyed good performance from our holdings in Australian and New Zealand bonds. We also were able to add value with our euro bonds hedged with British pounds and Australian bonds hedged with Canadian dollars. Our stake in high-yield bonds was the primary detractor from the Funds absolute and relative returns because they performed relatively poorly. Against that backdrop, we were helped by our decision to avoid securities issued by auto and financial companies and by our limited exposure to airlines  three sectors that performed poorly. In addition, XM Satellite Radio, helped by its pending merger with Sirius, and Mexican telecommunications company Axtel SAB de CV, benefiting from cellular usage in that country, held up reasonably well. One of our worst performers, Pope & Talbot, Inc., was hurt by the strong appreciation of the Canadian dollar and the marked slowdown in the U.S. housing market. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 6 Strategic Income Fund | Annual report A look at performance For the period ended May 31, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) SEC 30- day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 5-31-08 A 8-18-86 0.73% 4.43% 5.13%  0.73% 24.17% 64.98%  6.89% B 10-4-93 1.63 4.35 5.03  1.63 23.75 63.42  6.50 C 5-1-98 2.24 4.65 4.88  2.24 25.51 61.09  6.50 I 1 9-4-01 4.33 5.74  7.36% 4.33 32.19  61.33% 7.60 R1 1 8-5-03 3.46   5.76 3.46   31.00 6.73 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A 0.87%, Class B  1.54%, Class C  1.57%, Class I  0.49%, Class R1  1.26%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Annual report | Strategic Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Strategic Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers U.S. Aggregate Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-98 $16,342 $16,342 $17,544 C 2 5-31-98 16,109 16,109 17,544 I 3 9-4-01 16,133 16,133 14,117 R1 3 8-5-03 13,100 13,100 12,513 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of May 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers U.S. Aggregate Index  is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. 8 Strategic Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2007, with the same investment held until May 31, 2008. Account value Ending value Expenses paid during on 12-1-07 on 5-31-08 period ended 5-31-08 1 Class A $1,000.00 $1,018.10 $4.54 Class B 1,000.00 1,014.60 8.06 Class C 1,000.00 1,014.60 8.06 Class I 1,000.00 1,020.10 2.58 Class R1 1,000.00 1,015.70 6.90 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Strategic Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2007, with the same investment held until May 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-07 on 5-31-08 period ended 5-31-08 1 Class A $1,000.00 $1,020.50 $4.55 Class B 1,000.00 1,017.00 8.07 Class C 1,000.00 1,017.00 8.07 Class I 1,000.00 1,022.50 2.58 Class R1 1,000.00 1,018.13 6.91 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.90%, 1.60%, 1.60%, 0.51% and 1.37% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 Strategic Income Fund | Annual report Portfolio summary Top 10 holdings 1 New South Wales Treasury Corp. 5.4% Bonos Y Oblig Del Estado 3.4% Federal Home Loan Mortgage Corp., 5.500%, 10-15-34 2.1% Province of Quebec 2.0% FNMA, 5.500%, 09-01-37 1.5% Government of France 1.5% FNMA, 5.000%, 12-01-22 1.4% FNMA, 5.500%, 07-25-35 1.4% FNMA, 6.000%, 01-01-37 1.3% General Electric Capital Corp. 1.3% Sector distribution 1 Government  foreign 22% Financials 18% Consumer discretionary 16% Government  U.S. agency 14% Mortgage bonds 5% Materials 4% Telecommunication services 4% Industrials 4% Government  U.S. 4% Energy 2% Consumer staples 2% Other 5% Quality distribution 1 AAA 47% AA 3% A 4% BBB 4% BB 11% B 18% CCC 8% D 1% NR (not rated) 1% Short-term investments & other 3% Country diversification 1 United States 64% Canada 8% Austria 5% Spain 5% Supranational 3% New Zealand 3% Mexico 2% Germany 2% Brazil 2% Others 6% 1 As a percentage of net assets on May 31, 2008. Annual report | Strategic Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-08 This schedule is divided into eight main categories: bonds, common stocks, preferred stocks, tranche loans, U.S. government and agency securities, warrants, purchased options and short-term investments. Bonds, common stocks, preferred stocks, tranche loans, U.S. government and agencies securities and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 77.55% (Cost $884,566,010) Agricultural Products 0.99% Cosan SA Industria e Comercio, Perpetual Bond (L)(S) 8.250% 02-15-49 BB $5,750 5,548,750 Viterra, Inc., Sr Note (Canada) (D) 8.000 04-08-13 BB 5,800 5,893,281 Airlines 0.67% Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A 4,529 4,075,709 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 (L) 7.027 11-01-19 A 4,235 3,705,625 Aluminum 0.36% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 4,165 4,123,350 Apparel Retail 0.40% Hanesbrands, Inc., Gtd Sr Note Ser B (L)(P) 8.204 12-15-14 B 4,990 4,640,700 Auto Parts & Equipment 0.60% Allison Transmission, Inc., Note (L)(S) 11.000 11-01-15 B 5,000 4,712,500 Tenneco, Inc., Gtd Sr Sub Note (L) 8.625 11-15-14 B 2,305 2,281,950 Automobile Manufacturers 1.37% DaimlerChrysler NA Holdings Corp., Gtd Sr Note Ser EMTN (European Union) (D) 4.375 03-21-13 BBB 8,755 13,065,787 Volkswagon Finance Service AG Note (European Union) (D) 5.375 01-25-12 A 1,840 2,857,734 See notes to financial statements 12 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV 4.65% Allbritton Communications Co., Sr Sub Note 7.750% 12-15-12 B+ $8,993 9,015,483 Charter Communications Holdings II, Sr Note 10.250 09-15-10 CCC 5,000 4,975,000 CSC Holdings, Inc., Sr Note 8.500 06-15-15 BB 3,680 3,680,000 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 9,141,667 Sr Note (Canada) (D) 5.700 03-02-17 BB+ 2,325 2,200,958 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03-15-12 BB 3,397 3,464,940 Sirius Satellite Radio, Inc., Sr Note 9.625 08-01-13 CCC 6,950 5,959,625 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 8,000 7,800,000 Gtd Sr Note (L)(P) 7.373 05-01-13 CCC 4,500 4,443,750 Young Broadcasting, Inc., Gtd Sr Sub Note (L) 10.000 03-01-11 CCC 4,960 3,323,200 Casinos & Gaming 7.72% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB 2,540 2,235,200 Fontainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 3,455 2,513,513 Sr Note (B)(G) 12.500 06-01-22 CCC+ 3,285 2,791,970 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02-15-15 BB 1,250 1,212,500 Greektown Holdings, LLC, Sr Note (H)(S) 10.750 12-01-13 D 8,805 6,075,450 Indianapolis Downs LLC Sr Sec Note (S) 11.000 11-01-12 B 5,405 4,972,600 Isle of Capris Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03-01-14 B 2,550 1,944,375 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 10,070 7,904,950 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 4,675,000 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10-15-10 B 3,800 3,277,500 Mandalay Resort Group, Sr Sub Note 9.375 02-15-10 B+ 3,850 3,955,875 Mashantucket Western Pequot Tribe, Bond Ser A (L)(S) 8.500 11-15-15 BB+ 4,195 3,880,375 MGM Mirage, Inc., Gtd Sr Note 7.625 01-15-17 BB 5,140 4,523,200 See notes to financial statements Annual report | Strategic Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Mohegan Tribal Gaming Authority, Gtd Sr Sub Note (L) 8.000% 04-01-12 B $4,450 $4,138,500 Sr Sub Note (L) 7.125 08-15-14 B 3,330 2,905,425 Sr Sub Note 6.375 07-15-09 B 5,080 5,080,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 BB 8,165 8,226,238 Pinnacle Entertainment, Inc., Sr Sub Note (S) 7.500 06-15-15 B+ 1,800 1,485,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,329 2,521,143 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 B+ 1,275 1,268,625 Sr Note (S) 9.125 09-15-14 B+ 9,620 9,499,750 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 BB 4,702 4,543,308 Coal & Consumable Fuels 0.62% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 7,830 7,203,600 Commodity Chemicals 0.30% Braskem SA, Note (S) 11.750 01-22-14 BB+ 2,800 3,472,000 Construction & Farm Machinery & Heavy Trucks 0.69% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB 4,600 4,439,000 Odebrecht Finance Ltd., Gtd Sr Note 7.500 10-18-17 BB 3,520 3,625,600 Consumer Electronics 0.16% Yankee Acquisition Corp., Note 8.500 02-15-15 B 2,270 1,852,888 Consumer Finance 0.40% Ford Motor Credit Co., LLC, Sr Note 9.750 09-15-10 B 4,800 4,669,867 Diversified Banks 1.83% Banco Macro SA, Note 8.500 02-01-17 B2 4,850 3,928,500 European Investment Bank, Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 7,708,808 Sr Note (United Kingdom) (D) 4.375 03-06-09 AAA 2,955 5,815,804 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,800,492 See notes to financial statements 14 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities 1.11% Appalachian Power Co., Sr Note 5.000% 06-01-17 BBB $2,305 2,080,050 Cia de Transporte de Energia Electrica en Alta, Tension Transener SA, Sr Note (L)(S) 8.875 12-15-16 B 4,685 3,654,300 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note (S) 10.250 11-01-15 CCC 7,000 7,148,750 Electrical Components & Equipment 0.20% Dominion Resources, Inc., Sr Note 5.600 11-15-16 A 2,305 2,274,920 Environmental & Facilities Service 0.13% Blaze Recycling & Metals, Inc., Sr Sec Note (S) 10.875 07-15-12 B 1,605 1,524,750 Foreign Banks 0.97% International Finance Corp., Sr Note (Australia) (D) 7.500 02-28-13 AAA 6,510 6,259,217 Landwirtsch Rentenbank, Note (New Zealand) (D) 6.625 05-27-10 AAA 6,500 4,965,504 Foreign Government 21.74% Austria, Republic of, Note (New Zealand) (D) 6.000 09-26-08 AAA 4,960 3,849,736 Bonos Y Oblig Del Estado, Bond (European Union) (D) 6.150 01-31-13 AAA 24,015 39,972,321 Bond (European Union) (D) 5.400 07-30-11 AAA 8,520 13,610,421 Canada Housing Trust, Note (Canada) (D) 4.800 06-15-12 AAA 7,340 7,683,508 Colombia, Republic of, Note 10.750 01-15-13 BBB 11,900 14,666,750 France, Government of, Bond (European Union) (D) 4.750 10-25-12 AAA 10,700 16,857,852 Germany, Federal Republic of, Bond (European Union) (D) 5.000 01-04-12 AAA 8,590 13,633,374 Ireland, Government of, Sr Bond (European Union) (D) 4.500 10-18-18 AAA 9,095 13,911,765 Mexican Bonos, Bond Ser M-10 (Mexico) (D) 8.000 12-17-15 A+ 58,980 5,672,132 Mexican States, United, Bond 11.375 09-15-16 BBB+ 3,800 5,358,000 New South Wales Treasury Corp., Bond (Australia) (D) 7.000 12-01-10 AAA 66,420 63,171,372 Ontario, Province of, Bond (Canada) (D) 4.400 03-08-16 AA 9,625 9,826,199 Deb (Canada) (D) 4.500 03-08-15 AA 8,915 9,209,116 Note (New Zealand) (D) 6.375 10-12-10 AA 4,930 3,741,224 Note (New Zealand) (D) 6.250 06-16-15 AA 10,600 7,724,643 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 22,160 23,678,147 See notes to financial statements Annual report | Strategic Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Gas Utilities 0.24% Southern Union Co., Jr Sub Note Ser A 7.200% 11-01-66 BB $3,355 2,779,641 Health Care Equipment 0.17% DASA Finance Corp., Note (S) 8.750 05-29-18 BB 1,970 1,937,968 Health Care Facilities 0.66% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B 1,220 1,258,125 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,579,380 HealthSouth Corp., Gtd Sr Note (P) 10.829 06-15-14 CCC+ 1,745 1,779,900 Health Care Supplies 0.12% Bausch & Lomb, Inc., Sr Note (European Union) (D)(S) 9.875 11-01-15 B 1,295 1,356,513 Industrial Conglomerates 0.32% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10-17-17 BB 3,675 3,693,375 Integrated Telecommunication Services 1.66% Axtel SAB de CV, Sr Note (S) 7.625 02-01-17 BB 5,000 5,087,500 Cincinnati Bell, Inc., Sr Sub Note 8.375 01-15-14 B 5,850 5,820,750 Citizens Communications Co., Sr Note (S) 7.125 03-15-19 BB 2,770 2,534,550 West Corp., Gtd Sr Sub Note (L) 11.000 10-15-16 B 6,580 5,823,300 Investment Banking & Brokerage 0.94% Institut Credito Oficial, Sr Note (United Kingdom) (D) 5.000 12-07-09 AAA 4,430 8,699,489 Morgan Stanley Co., Sr Note (L) 6.000 04-28-15 AA 2,305 2,225,597 Leisure Facilities 0.50% AMC Entertainment, Inc., Sr Sub Note 8.000 03-01-14 CCC+ 6,390 5,782,950 Life & Health Insurance 0.19% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB 2,585 2,257,938 Marine 0.35% Navios Maritime Holdings, Inc., Sr Note (L) 9.500 12-15-14 B+ 3,995 4,114,850 See notes to financial statements 16 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Metal & Glass Containers 1.01% BWAY Corp., Gtd Sr Sub Note 10.000% 10-15-10 B $5,775 5,818,313 OI European Group BV, Gtd Sr Note (European Union) (D)(S) 6.875 03-31-17 BB 1,715 2,548,034 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB 3,200 3,312,000 Movies & Entertainment 0.25% Marquee Holdings, Inc., Sr Disc Note Ser B 12.000 08-15-14 CCC+ 3,595 2,893,975 Multi-Line Insurance 0.42% Liberty Mutual Group, Sr Note (10.75% to 6/38; thereafter 3-mo LIBOR + 712 bps) (S) 10.750 06-15-58 BB+ 4,910 4,860,900 Oil & Gas Equipment & Services 0.27% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 3,315 3,107,813 Oil & Gas Storage & Transportation 0.99% Markwest Energy Partners LP, Gtd Sr Note 8.750 04-15-18 B+ 1,395 1,461,263 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B+ 7,135 7,447,156 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 2,510 2,571,236 Oil & Gas Exploration & Production 0.19% McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 2,035 2,157,100 Other Diversified Financial Services 4.66% CIT Group, Inc., Sr Note 5.000 02-13-14 A 1,750 1,425,088 General Electric Capital Corp., Sr Bond (New Zealand) (D) 6.625 02-04-10 AAA 19,500 14,719,533 Independencia International Ltd., Gtd Sr Bond (S) 9.875 01-31-17 B 5,000 5,012,500 Inter-American Development Bank, Sr Note Ser INTL (New Zealand) (D) 7.250 05-24-12 AAA 16,285 12,672,732 Sr Note Ser MPLE (Canada) (D) 4.250 12-02-12 AAA 13,560 13,879,075 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02-08-14 B 1,735 1,661,263 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02-01-15 B 2,865 2,206,050 TAM Capital Inc. Gtd Note 7.375 04-25-17 BB 3,135 2,570,700 See notes to financial statements Annual report | Strategic Income Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Packaged Foods & Meats 0.66% Minerva Overseas Ltd., Gtd Note (S) 9.500% 02-01-17 B $7,890 7,692,750 Paper Packaging 1.47% Graphic Packaging International, Inc., Gtd Sr Note (L) 8.500 08-15-11 B 2,100 2,121,000 Sr Sub Note (L) 9.500 08-15-13 B 5,550 5,591,625 Smurfit-Stone Container Corp., Sr Note 8.000 03-15-17 B 2,265 1,953,563 Sr Note (L) 8.375 07-01-12 B 7,990 7,430,700 Paper Products 0.75% International Paper Co., Sr Note 7.950 06-15-18 BBB 2,990 3,000,354 New Page Corp. Sr Note (S) 10.000 05-01-12 B 2,540 2,705,100 Pope & Talbot, Inc., Deb (G)(L)(X) 8.375 06-01-13 D 3,000 337,500 Sr Note (G)(L)(X) 8.375 06-01-13 D 5,250 590,625 Verso Paper Holdings LLC, Gtd Sr Note Ser B (L) 9.125 08-01-14 B+ 1,995 2,049,863 Publishing 0.30% R. H. Donnelley Corp., Sr Note Ser A-3 8.875 01-15-16 B 5,000 3,425,000 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc., Gtd Sr Note 7.000 04-01-14 BB+ 600 582,000 Restaurants 0.71% Landrys Restaurants, Inc. Gtd Sr Note Ser B 9.500 12-15-14 CCC+ 8,380 8,254,300 Specialized Consumer Services 0.15% Independencia International Ltd., Gtd Note (S) 9.875 05-15-15 B 1,775 1,781,745 Specialized Finance 1.17% CCM Merger, Inc., Note (S) 8.000 08-01-13 B 10,835 9,209,750 HRP Myrtle Beach Operations, LLC Note (S) 7.382 04-01-12 B+ 4,915 4,325,200 Specialty Chemicals 0.31% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 3,710 3,654,350 Steel 0.27% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 3,813 3,098,323 Systems Software 0.55% Oracle Corp., Sr Note 5.750 04-15-18 A 5,300 5,267,993 Vangent, Inc. Gtd Sr Sub Note 9.625 02-15-15 B 1,285 1,113,131 See notes to financial statements 18 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Telecommunications-Telephone Companies 0.52% Sprint Capital Corp., Gtd Sr Note 8.375% 03-15-12 BB $6,225 6,053,813 Thrifts & Mortgage Finance 9.92% American Home Mortgage Assets, CMO-REMIC Ser 2006-6 Class XP IO 3.400 12-25-46 BB 66,641 3,019,681 American Home Mortgage Investment Trust, Mtg Pass Thru Ser 2007-1 Class GIOP IO (P) 2.221 05-25-47 AAA 37,206 2,104,450 Banc of America Commercial Mortgage, Inc., CMO-REMIC Ser 2006-5 Class A4 5.414 09-10-47 AAA 11,640 11,392,047 Citigroup/Deutsche Bank Commercial Mortgage Trust, CMO-REMIC Ser 2005-CD1 Class A4 5.400 07-15-44 AAA 10,270 10,097,391 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2005-59 Class 2X IO (P) 3.671 11-20-35 AAA 40,087 1,428,115 CMO-REMIC Ser 2006-0A10 Class XPP IO 1.916 08-25-46 AAA 26,774 995,667 CMO-REMIC Ser 2006-0A8 Class X IO 1.929 07-25-46 AAA 51,083 1,778,559 CMO-REMIC Ser 2007-0A8 Class X IO 2.000 06-25-47 Aaa 33,876 1,309,117 Crown Castle Towers LLC, CMO-REMIC Ser 2006-1A- F 6.650 11-15-36 Ba1 3,210 2,819,882 CMO-REMIC Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 3,835 3,265,285 DB Master Finance LLC, CMO-REMIC Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 500 435,655 Dominos Pizza Master Issuer LLC, CMO-REMIC Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 5,660 4,386,500 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.874 05-15-37 B2 1,840 1,637,672 Greenpoint Mortgage Funding Trust, CMO-REMIC Ser 2005-AR4 Class 4A2 (P) 2.752 10-25-45 AAA 6,719 3,860,124 CMO-REMIC Ser 2006-AR1 Class A2A (P) 2.762 02-25-36 AAA 3,882 2,576,773 Greenwich Capital Commercial Funding Corp., CMO-REMIC Ser 2006-GG7 Class A4 6.112 07-10-38 AAA 9,865 10,022,922 HarborView Mortgage Loan Trust, CMO-REMIC Ser 2005-8 Class 1X IO (P) 3.539 09-19-35 AAA 36,531 930,391 CMO-REMIC Ser 2006-SB1 Class A1A (P) 4.926 12-19-36 AAA 6,234 4,503,840 CMO-REMIC Ser 2007-3 Class ES IO (G)(S) 0.351 05-19-47 Ba/BB 95,819 688,699 See notes to financial statements Annual report | Strategic Income Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) HarborView Mortgage Loan Trust, CMO-REMIC Ser 2007-4 Class ES IO (G)(S) 0.351% 07-19-47 Ba/BB $96,141 $721,057 CMO-REMIC Ser 2007-6 Class ES IO (G) 0.344 11-19-15 Ba/BB 66,843 480,432 HarborView NIM Corp., CMO-REMIC Ser 2007-3A-N1 (S) 6.654 05-19-37 A 290 282,687 Indymac Index Mortgage Loan Trust, CMO-REMIC Ser 2005-AR18 Class 1X IO 3.191 10-25-36 AAA 90,602 2,092,900 CMO-REMIC Ser 2005-AR18 Class 2X IO 2.883 10-25-36 AAA 101,974 1,651,980 Lehman XS Trust, CMO-REMIC Ser 2005-5N Class 3A2 (P) 2.752 11-25-35 AAA 1,578 1,021,994 CMO-REMIC Ser 2006-2N Class 1A2 (P) 2.733 02-25-46 AAA 6,288 3,925,736 Luminent Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-1 Class X IO 3.321 04-25-36 AAA 26,925 925,559 SBA CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 2,370 2,262,703 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 2,015 1,833,100 Suntrust Adjustable Rate Mortgage Loan Trust, CMO-REMIC Ser 2007-2-4A1 5.742 04-25-37 AAA 10,204 9,832,061 WAMU Mortgage Pass-Through Certificates CMO-REMIC Ser 2005-AR13 Class B1 (P) 2.993 10-25-45 AA+ 5,283 2,717,471 CMO-REMIC Ser 2005-AR6 Class B1 (P) 2.993 04-25-45 AA+ 8,364 4,493,982 CMO-REMIC Ser 2007-0A4 Class XPPP IO 1.058 04-25-47 Aaa 96,566 1,388,140 CMO-REMIC Ser 2007-0A5 Class 1XPP IO 1.082 06-25-47 Aaa 224,731 2,598,448 CMO-REMIC Ser 2007-0A6 Class 1XPP IO 1.062 07-25-47 Aaa 129,839 1,622,988 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.023 09-25-36 AAA 10,429 10,181,681 Tobacco 0.59% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B+ 6,670 6,870,100 See notes to financial statements 20 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Wireless Telecommunication Services 2.28% Centennial Communications Corp., Sr Note 10.000% 01-01-13 CCC+ $6,955 6,955,000 Digicel Group Ltd., Sr Note (S) 8.875 01-15-15 CAA2 5,000 4,587,500 Grupo Iusacell SA de CV, Sr Sec Note (G)(S) 10.000 12-31-13 CCC 2,118 1,937,617 Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250 12-15-11 BBB 6,750 7,202,649 Rural Cellular Corp., Sr Sub Note (P) 8.623 11-01-12 CCC 3,405 3,464,588 Sr Sub Note (P) 6.076 06-01-13 CCC 2,430 2,454,300 Issuer Shares Value Common stocks 0.56% (Cost $7,422,771) Casinos & Gaming 0.06% Fontainebleau Las Vegas (B)(I) 67,568 689,194 Communications Equipment 0.01% COLT Telecom Group SA 31,242 105,827 Integrated Telecommunication Services 0.14% Chunghwa Telecom Co. Ltd. ADR 29,195 723,160 Deutsche Telekom AG ADR (I) 8,253 137,908 Manitoba Telecom Services, Inc. (I) 910 39,290 Versatel Telecom International NV (I) 590,005 725,138 Metal & Glass Containers 0.06% Pactiv Corp. (I) 27,426 675,502 Paper Products 0.27% Smurfit-Stone Container Corp. (I) 462,170 3,110,404 Wireless Telecommunication Services 0.02% USA Mobility, Inc. 25,267 198,346 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.00% $0 (Cost $968,602) Marine 0.00% 0 Pacific & Atlantic Holdings, Inc., 7.50% (B)(G)(I) CCC 100,913 0 See notes to financial statements Annual report | Strategic Income Fund 21 F I N A N C I A L S T A T E M E N T S Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.65% (Cost $7,615,155) Casinos & Gaming 0.41% Great Canadian Gaming Corp., Tranche B (Fac LN318112), 02-14-14 B+ $4,888 4,778,142 Health Care Supplies 0.24% Bausch & Lomb, Inc., Tranche EU BOL(Fac LN3362716), 04-26-15 BB+ 1,140 1,738,075 IM US Holdings LLC, 06-26-15 B 1,095 1,007,400 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government & agency securities 17.53% (Cost $200,520,928) Government U.S. 3.95% United States Treasury, Bond (L) 9.250% 02-15-16 AAA $8,600 11,672,488 Bond (L) 8.125 08-15-19 AAA 5,225 6,952,108 Note (L) 4.875 08-15-16 AAA 8,795 9,354,995 Note (L) 4.750 05-15-14 AAA 6,000 6,393,750 Note (L) 4.250 11-15-13 AAA 11,015 11,428,922 Government U.S. Agency 13.58% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05-15-34 AAA 13,002 12,749,669 CMO REMIC 3228-PL (G) 5.500 10-15-34 AAA 25,320 24,697,695 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.000 06-01-18 AAA 8,230 8,183,706 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 5,717 5,805,086 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 15,272 15,508,663 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 9,085 9,027,884 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 5,900 5,863,049 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 5,615 5,579,809 30 Yr Pass Thru Ctf 5.000 12-01-22 AAA 16,362 16,288,993 30 Yr Pass Thru Ctf 6.000 09-01-37 AAA 5,611 5,697,589 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 18,095 17,981,536 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 16,239,153 CMO-REMIC Ser 2006-65 TE 5.500 05-25-35 AAA 6,470 6,314,241 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,722,579 Issuer Shares Value Warrants 0.00% (Cost $28,043) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 3,085 See notes to financial statements 22 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Number of Exercise Expiration Issuer contracts price date Value Purchased options 0.38% (Cost $8,351,973) Options  Puts & Calls 0.38% Currency EUR (Call) 5,520,000 $1.20 Feb 2009 148,737 Comcast (Call) 7,000 25.00 Jan 2010 1,995,000 Currency CAD (Call) 27,607,000 1.30 Jan 2010 81,679 Currency CAD (Call) 27,607,000 1.30 Jan 2010 81,679 US Treasury Curve (Call) 500,000,000 0.97 Jan 2010 718,970 US Treasury Curve (Call) 500,000,000 1.01 Jan 2010 609,030 Currency CAD (Call) 137,000,000 1.30 Feb 2010 450,948 Currency CAD (Put) 27,890,000 1.30 Apr 2010 101,830 Currency CAD (Put) 55,500,000 1.30 Apr 2010 203,891 Interest Par value Issuer, description, maturity date rate Value Short-term investments 11.48% (Cost $133,285,328) Joint Repurchase Agreement 2.73% Joint Repurchase Agreement with Barclays Bank Plc dated 5-30-08 at 2.150% to be repurchased at $31,682,675 on 6-2-08, collateralized by $27,371,941 U.S. Treasury Inflation Indexed Bond , 2.375% due 1-15-25 (valued at $32,310,540 including interest) 2.15% $31,677 31,677,000 Shares Cash Equivalents 8.75% John Hancock Cash Investment Trust (T)(W) 2.5216% (Y) 101,608,328 101,608,328 Total investments (Cost $1,242,758,810)  108.15% Other assets and liabilities, net (8.15%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Strategic Income Fund 23 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments ADR American Depositary Receipt Gtd Guaranteed IO Interest only (carries notional principal amount) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $3,481,164 or 0.30% of the Funds net assets as of May 31, 2008. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of May 31, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $169,827,020 or 14.6% of the Funds net assets as of May 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (X) Non-income producing, issuers are in bankruptcy and are in default of interest payments. The aggregate value of these bonds is $928,125 or 0.08% of the Funds net assets. (Y) Represents current yield as of May 31, 2008.  The cost of investments owned on May 31, 2008, including short-term investments, for Federal income tax purposes, was $1,247,971,485. Gross unrealized appreciation and depreciation of investments aggregated $51,810,759 and $44,127,965, respectively, resulting in net unrealized appreciation of $7,682,794. See notes to financial statements 24 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,141,150,482) including $99,616,008 of securities loaned (Note 2) $1,154,045,951 Investments in affiliated issuers, at value (Cost $101,608,328) 101,608,328 Total investments, at value (Cost $1,242,758,810) Foreign currency at value (Cost $11,076,610) 11,271,775 Receivable for investments sold 2,345,023 Receivable for shares sold 1,901,241 Interest receivable 22,008,971 Receivable for forward foreign currency exchange contracts (Note 2) 20,906,550 Receivable from affiliates 101,992 Total assets Liabilities Due to custodian 3,187,115 Payable for investments purchased 16,627,309 Payable for shares repurchased 1,804,233 Payable upon return of securities loaned (Note 2) 101,608,328 Payable for forward foreign currency exchange contracts (Note 2) 28,320,914 Payable to affiliates Management fees 356,426 Distribution and service fees 505,332 Other 281,633 Other payables and accrued expenses 494,578 Total liabilities Net assets Capital paid-in 1,340,383,319 Accumulated net realized loss on investments, financial futures contracts, options written and foreign currency transactions (167,255,043) Net unrealized appreciation of investments, options written and translation of assets and liabilities in foreign currencies 5,876,577 Accumulated net investment loss (18,000,890) Net assets See notes to financial statements Annual report | Strategic Income Fund 25 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($765,279,178 ÷ 119,564,672 shares) $6.40 Class B ($183,782,954 ÷ 28,712,167 shares) 1 $6.40 Class C ($193,256,528 ÷ 30,195,235 shares) 1 $6.40 Class I ($13,345,171 ÷ 2,085,367 shares) $6.40 Class R1 ($5,340,132 ÷ 834,409 shares) $6.40 Maximum offering price per share Class A ($6.40 ÷ 95.5%) 2 $6.70 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements 26 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest (net of foreign withholding taxes of $6,128) $80,991,366 Securities lending 627,541 Income from affiliated issuers 140,776 Dividends (net of foreign withholding taxes of $3,981) 129,809 Total investment income Expenses Investment management fees (Note 3) 4,414,875 Distribution and service fees (Note 3) 6,407,795 Transfer agent fees (Note 3) 1,654,666 Accounting and legal services fees (Note 3) 132,653 Custodian fees 373,384 Printing fees 133,186 Blue sky fees 133,093 Professional fees 75,202 Trustees fees 69,211 Miscellaneous 115,948 Total expenses Less expense reductions (Note 3) (33,973) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 30,891,991 Financial futures contracts 2,275,321 Options written 2,402,261 Foreign currency transactions (41,056,102) Change in net unrealized appreciation (depreciation) of Investments (23,774,873) Options written 1,767,118 Translation of assets and liabilities in foreign currencies 4,348,440 Net realized and unrealized loss Increase in net assets from operations See notes to financial statements Annual report | Strategic Income Fund 27 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-07 5-31-08 Increase (decrease) in net assets From operations Net investment income $61,667,875 $68,413,452 Net realized gain (loss) 48,904,569 (5,486,529) Change in net unrealized appreciation (depreciation) (36,295,290) (17,659,315) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (41,990,068) (47,317,211) Class B (13,262,113) (11,375,442) Class C (11,092,530) (11,050,962) Class I (795,878) (839,451) Class R1 (204,704) (305,531) From net realized gain Class A (28,489,759) (6,591,547) Class B (10,221,249) (1,786,139) Class C (8,729,639) (1,726,787) Class I (525,017) (93,727) Class R1 (148,114) (47,581) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 1,454,343,326 1,264,922,626 End of year 1 1 Includes accumulated net investment income (loss) of $629,991 and ($18,000,890), respectively. See notes to financial statements 28 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.35 0.31 0.30 0.32 0.40 Net realized and unrealized gain (loss) on investments (0.19) 0.39  0.07 (0.15) Total from investment operations Less distributions From net investment income (0.40) (0.36) (0.34) (0.35) (0.40) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $657 $764 $818 $784 $765 Ratios (as a percentage of average net assets): Expenses before reductions 0.90 0.90 0.88 0.87 0.90 Expenses net of all fee waivers, if any 0.90 0.90 0.88 0.87 0.90 Expenses net of all fee waivers and credits 0.90 0.90 0.88 0.87 0.90 Net investment income 5.10 4.48 4.26 4.80 6.00 Portfolio turnover (%) 42 29 52 118 52 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements Annual report | Strategic Income Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.31 0.26 0.25 0.27 0.35 Net realized and unrealized gain (loss) on investments (0.20) 0.39 0.01 0.07 (0.14) Total from investment operations Less distributions From net investment income (0.35) (0.31) (0.30) (0.30) (0.36) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $529 $460 $350 $242 $184 Ratios (as a percentage of average net assets): Expenses before reductions 1.60 1.60 1.57 1.54 1.60 Expenses net of all fee waivers, if any 1.60 1.60 1.57 1.54 1.60 Expenses net of all fee waivers and credits 1.60 1.60 1.57 1.54 1.60 Net investment income 4.41 3.79 3.57 4.12 5.27 Portfolio turnover (%) 42 29 52 118 52 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements 30 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.31 0.26 0.25 0.27 0.35 Net realized and unrealized gain (loss) on investments (0.20) 0.39  0.07 (0.14) Total from investment operations Less distributions From net investment income (0.35) (0.31) (0.29) (0.30) (0.36) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $279 $282 $270 $219 $193 Ratios (as a percentage of average net assets): Expenses before reductions 1.60 1.60 1.58 1.57 1.60 Expenses net of all fee waivers, if any 1.60 1.60 1.58 1.57 1.60 Expenses net of all fee waivers and credits 1.60 1.60 1.58 1.57 1.60 Net investment income 4.39 3.79 3.56 4.10 5.29 Portfolio turnover (%) 42 29 52 118 52 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements Annual report | Strategic Income Fund 31 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.34 0.33 0.32 0.34 0.42 Net realized and unrealized gain (loss) on investments (0.17) 0.39 0.01 0.07 (0.14) Total from investment operations Less distributions From net investment income (0.41) (0.38) (0.37) (0.37) (0.43) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $1 $4 $13 $16 $13 Ratios (as a percentage of average net assets): Expenses before reductions 0.48 0.53 0.49 0.49 0.51 Expenses net of all fee waivers, if any 0.48 0.53 0.49 0.49 0.51 Expenses net of all fee waivers and credits 0.48 0.53 0.49 0.49 0.51 Net investment income 5.14 4.85 4.64 5.19 6.35 Portfolio turnover (%) 42 29 52 118 52 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements 32 Strategic Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 1 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.26 0.29 0.28 0.29 0.37 Net realized and unrealized gain (loss) on investments 0.05 0.39  0.07 (0.14) Total from investment operations Less distributions From net investment income (0.30) (0.34) (0.32) (0.32) (0.38) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return (%) 3 4 Ratios and supplemental data Net assets, end of year (in millions)  5 $1 $4 $5 $5 Ratios (as a percentage of average net assets): Expenses before reductions 1.38 6 1.08 1.19 1.26 1.35 Expenses net of all fee waivers, if any 1.38 6 1.08 1.19 1.26 1.35 Expenses net of all fee waivers and credits 1.38 6 1.08 1.19 1.26 1.35 Net investment income 4.66 6 4.29 4.00 4.44 5.54 Portfolio turnover (%) 42 29 52 118 52 1 Class R1 shares began operations on 8-5-03. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | Strategic Income Fund 33 Notes to financial statements Note 1 Organization John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C, Class I and Class R1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M.
